


Exhibit 10.91
 
AMENDMENT NO. 3 TO AFFILIATION AGREEMENT


This AMENDMENT NO. 3 (this “Amendment”) to the Affiliation Agreement, dated as
of April 28, 2011 (the “Affiliation Agreement”), by and between Total Gas &
Power USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Parent”), and SunPower Corporation, a Delaware corporation
(the “Company”), is made and entered into as of February 28, 2012 by and between
Parent and the Company. Capitalized terms used in this Amendment and not
otherwise defined shall have the meaning given to them in the Affiliation
Agreement.


W I T N E S S E T H:


WHEREAS, Parent and the Company desire to amend certain terms of the Affiliation
Agreement in connection with the entry into of the Compensation and Funding
Agreement and the Liquidity Support Agreement (each as defined below) as set
forth below.


NOW, THEREFORE, in consideration of the foregoing premises and the matters set
forth herein, as well as other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged and accepted, and intending to be
legally bound, Parent and the Company hereby agree as follows:


1.Amendments.


(a)Article I of the Affiliation Agreement is amended to include the following
definitions:


“Compensation and Funding Agreement” shall mean that certain Compensation and
Funding Agreement by and between Parent and the Company dated as of February 28,
2012.


“Liquidity Support Agreement” shall mean that certain Liquidity Support
Agreement by and among Parent, the Company and the U.S. Department of Energy
dated as of February 28, 2012.


(b)The definition of “Excluded Debt Incurrence” in Article I of the Affiliation
Agreement is amended and restated in its entirety as follows: “ “Excluded Debt
Incurrence” shall mean Non-Recourse Debt.”


(c)Section 2.2(a)(iii) of the Affiliation Agreement is amended and restated in
its entirety as follows:


To the extent that Excess Shares result solely from any increase in the
aggregate percentage of Beneficial Ownership of Voting Stock held by the Terra
Group that results from: (i) a recapitalization of the Company, a repurchase of
securities by the Company or



1

--------------------------------------------------------------------------------




other actions taken by the Company or any Company Controlled Corporation (which
recapitalization, repurchase or other actions shall have received Disinterested
Board Approval, if a majority of the members of the Company Board are then Terra
Directors) that have the effect of reducing the number of shares of Voting Stock
then outstanding; (ii) the issuance of Voting Stock to Terra in connection with
the acquisition by the Company of Tenesol; (iii) the issuance of Voting Stock to
Terra, including from the conversion into Voting Stock of Convertible
Securities, in connection with the Compensation and Funding Agreement or the
Liquidity Support Agreement; or (iv) the rights specified in any “poison pill”
share purchase rights plan of the Company having separated from the Company
Common Stock and a member of the Terra Group having exercised such rights (such
Excess Shares resulting from the circumstances described in this Section
2.2(a)(iii), the “Exempt Excess Shares”).


(d)Section 3.3 of the Affiliation Agreement is amended and restated in its
entirety as follows:


Board Committee Composition. Subject to the listing requirements of the
principal securities exchange on which the Company's Common Stock is listed,
until the first time that Terra, together with the Terra Controlled
Corporations, owns (or is deemed pursuant to Section 3.1(f) to own) less than
thirty percent (30%) of the Total Current Voting Power of the Company then in
effect:


(a) the Audit Committee of the Company Board shall solely comprise three (3)
Disinterested Directors;


(b) the Compensation Committee of the Company Board shall solely comprise two
(2) Disinterested Directors and two (2) Terra Directors;


(c) the Nominating and Governance Committee of the Company Board shall solely
comprise two (2) Disinterested Directors and two (2) Terra Directors; and


(d) any other standing or ad hoc committee of the Company Board shall solely
comprise two (2) Disinterested Directors and two (2) Terra Directors;


provided that, a Terra Director shall not be included in the membership of any
such committee the sole purpose of which is to consider any transaction for
which there exists an actual conflict of interest between any member of the
Terra Group, on the one hand, and the Company or its Affiliates, on the other
hand, in the reasonable judgment of the Disinterested Directors.


(e)Clause (y) of the definition of “Terra Stockholder Approval Period” in
Section 4.3 of the Affiliation Agreement is amended and restated in its entirety
as follows: “(y) forty percent (40%) or less of the Total Current Voting Power
of the Company then in effect (A) when at least $100 Million of Guarantees are
outstanding or (B) for so long as the Liquidity Support Agreement remains in
effect and, thereafter, for so long as (1) any loan by Parent or any of its
Affiliates to the Company remains outstanding, (2) any guarantee by Parent or
any of its Affiliates of any of the

2

--------------------------------------------------------------------------------




Company's indebtedness remains outstanding, or (3) any other continuing
obligation of Parent or any of its Affiliates to or for the benefit of the
Company (other than the portion of any transaction pursuant to which Parent or
any of its Affiliates purchases or receives equity of the Company) remains
outstanding, in each case resulting from a Liquidity Injection (as defined in
the Liquidity Support Agreement).”.


(f)Section 4.3 of the Affiliation Agreement is amended to add a new clause (i)
to read as follows: “any repurchase of Company Common Stock, other than any such
repurchase in connection with a tax withholding obligation arising from the
grant or exercise of an award under a Company Equity Plan.”


(g)Article V of the Affiliation Agreement is amended to add a new Section 5.6 to
read as follows:


“CVSR Deputy Project Manager. At all times during the Terra Stockholder Approval
Period prior to the Final Completion Date (as defined in the Liquidity Support
Agreement), Terra shall have the right to appoint a CVSR Deputy Project Manager,
who shall have responsibilities to be agreed by Total and the Company.”


2.Agreement. All references to the “Agreement” set forth in the Affiliation
Agreement shall be deemed to be references to the Affiliation Agreement as
amended through the date of this Amendment.


3.Headings. The headings set forth in this Amendment are for convenience of
reference purposes only and shall not affect or be deemed to affect in any way
the meaning or interpretation of this Amendment or any term or provision hereof.


4.Confirmation of the Affiliation Agreement. Other than as expressly modified
pursuant to this Amendment, all provisions of the Affiliation Agreement, as
amended prior to the date of this Amendment, remain unmodified and in full force
and effect. The applicable provisions of Section 6.1 through and including
Section 6.14 of the Affiliation Agreement shall apply to this Amendment mutatis
mutandis.


[Execution page follows.]





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 3 to be
executed by their respective duly authorized officers to be effective as of the
date first above written.




 
TOTAL GAS & POWER USA, SAS
 
 
 
 
 
 
 
By:  
/s/ Arnaud Chaperon
 
 
Name: Arnaud Chaperon
 
 
Title: President



 
SUNPOWER CORPORATION
 
 
 
 
 
 
 
By:  
/s/ Thomas H. Werner
 
 
Name: Thomas H. Werner
 
 
Title: Chief Executive Officer





































































[Signature Page to Amendment No. 3 to Affiliation Agreement]

4